 

Case 1:20-cr-00398-GBD Document 74

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
UNITED STATES OF AMERICA,
20-Cr-398 (GBD)
-against-
CECILIA MILLAN,
Defendant.
we ene nnn nee n ween Xx

 

ORDER ON DEFENDANT, CECILIA MILLAN’S MOTION TO MODIFY PRETRIAL
RELEASE FROM HOME DETENTION WITH ELECTRONIC MONITORING TO CURFEW
WITH ELECTRONIC MONITORING

THIS CAUSE, having come before the Court Defendant’s Motion to Modify Pretrial Release from
Home Detention with Electronic Monitoring to Curfew with Electronic Monitoring and the Court after
reviewing the pleadings and being advised and otherwise aware of the premises, it is hereby

ORDERED AND ADJUDGED as follows:

1. Defendant’s Motion to Modify Pretrial Release from Home Detention with Electronic Monitoring
to Curfew with Electronic Monitoring is hereby GRANTED.
2. Defendant, CECILIA MILLAN’s pretrial release conditions are hereby modified from home

detention with electronic monitoring to curfew with electronic monitoring.

DONE and ORDERED in New York, New York on thiso’ ft day c of February.

Vn, &. Diarxtlo

tes District Judge

Rabe B. DANIELS FEB 24 2N71

 

 

 
